Citation Nr: 9914105	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen claims for entitlement to service 
connection for abdominal and left knee disabilities. 

2.  Basic eligibility for nonservice-connected pension 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
March 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for a nervous 
condition, and also determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim for entitlement to service connection for an abdominal 
disability and a left knee disability.  The October 1996 
rating decision also determined that the November 1995 rating 
decision which granted entitlement to a nonservice-connected 
pension was in error.  

In a December 1998 rating determination, the RO granted 
entitlement to service connection for mood disorder, not 
otherwise specified, with depressive features and paranoid 
thinking and assigned a 50 percent rating.  Thus, the issue 
of entitlement to service connection for a nervous condition 
is no longer before the Board.  

Service connection for a left knee condition and an abdominal 
condition was denied by an October 1978 rating decision.  
These were the last final decisions regarding such issues.  
See 38 U.S.C.A. § 7104 (West 1991).









FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for left knee and abdominal conditions in December 1978.  
This decision is final.

2.  Evidence submitted subsequent to the December 1978 RO 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
left knee and abdominal disabilities. 

3.  The veteran's only verified active military service was 
from July 1975 to March 1978. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1978 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for left knee and abdominal conditions is new and 
material and, therefore, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran did not have wartime service for the purpose 
of establishing basic eligibility for nonservice-connected 
pension benefits. 38 U.S.C.A. §§ 101, 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.2, 3.3, 3.314 (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
September 1976 after striking his left knee on a hatch.  The 
examiner's impression was soft tissue injury.  He was to use 
an Ace wrap until returning to port.  He was seen the next 
day with complaints of pain and edema in his left knee.  The 
examiner's impression was multiple contusions.  

While still in service, the veteran was seen in March 1977 
complaining of abdominal pain in the right lower quadrant.  
The veteran said that the pain was so severe at times that it 
doubled him over.  The examiner's assessment was possible 
appendicitis.  On the veteran's medical board review sheet 
from December 1977, it was noted that in the period from July 
to August 1977, while serving on board a ship, the veteran 
developed pain and tenderness in the lower left abdominal 
area.  

The veteran was seen on January 11, 1978, while in service 
complaining of rectal bleeding on and off for 4-5 days and a 
several year history of epigastric and left upper quadrant 
pain, usually crampy and often leading to vomiting.  It was 
recommended that the veteran needed a hernioplasty, but that 
he needed an upper GI small bowel and barium enema first.  

The veteran was hospitalized from January 22, 1978, to 
January 26, 1978, while in service.  Diagnosis upon admission 
was left inguinal hernia, and the veteran was to undergo a 
left inguinal herniorrhaphy.  He had complaints of left 
inguinal discomfort and recurrent abdominal cramps.  
Examination revealed an indirect left inguinal hernia.  When 
the operation started, a large cord lipoma was found on the 
left which was excised and the internal ring was tightened.  
After the operation, the veteran was eating well, ambulating, 
having normal bowel movements, and normal urinary function.  
Disposition diagnosis was lipoma, left cord, excised.  

The veteran underwent a VA examination in October 1978.  The 
examiner's relevant diagnoses were symptomatic left knee 
without evidence of regional deformity or loss of mobility or 
evidence of impairment of weight bearing or gait; and history 
of apparent gastrointestinal symptomatic manifestations.  The 
examiner commented that the abdominal wall per se did not 
show any remarkable changes from the surgical standpoint.  

By rating decision dated December 1978, the RO denied the 
veteran's claim seeking entitlement to service connection for 
left knee and abdominal conditions.  The RO granted 
entitlement to service connection for residuals from a lipoma 
excision of the left inguinal cord.  Evidence submitted 
subsequent to such rating decision is summarized below:

A letter was submitted from the Atlantic Rehabilitation 
Services from March 1992.  The letter noted that the veteran 
had been seen for rehabilitation following low back surgery 
in December 1991.  It was noted that the veteran had been 
doing well until developed left knee pain.  It was also noted 
that the veteran developed some bowel complications.  

A copy of a letter from Dr. M. C. from June 1992 was 
submitted wherein he wrote that the veteran was 
rehabilitating his back after surgery in November 1991, when 
he developed pain in his left knee.  It was recommended that 
he get an MRI of his left knee.  

A copy of an MRI report was submitted by Tri-County MRI from 
January 1993.  The radiologist's impressions were that the 
amorphous and slightly edematous nature of the fibers of the 
anterior cruciate ligament, surrounded by fluid in the 
intercondylar notch was consistent with sprain; myxoid 
degenerative changes in the posterior horn of the medial 
meniscus; and myxoid degenerative changes in the lateral 
meniscus without any tear.  

A copy of a letter from Dr. W. C. was submitted a letter 
dated May 1993, in which he commented that the diagnosis 
which would be treated at surgery was bilateral medial 
meniscus tear.  He commented that left knee symptoms were 
related to post-operative exercises following laminectomy 
which occurred as a result of a work injury.  

Copies of letter from January 1993, September 1994, and 
November 1996 were submitted from Dr. J. S. regarding the 
veteran's knees.  In the September 1994 letter, Dr. J. S. 
stated that he had started treating the veteran who had a 
three year history of back and bilateral knee problems, 
secondary to work-related injuries.  He provided a number of 
physical restrictions on the veteran.  

Copies of treatment records were submitted from Newton 
Hospital from August 1994 to November 1994.  The veteran was 
seen for chronic pain in his left knee in August 1994.  The 
examiner's impression was chronic bilateral patellofemoral 
syndrome of the knees, and rule out small tear medial 
meniscus left knee.  

A copy of a workers' compensation report from Dr. J. S. from 
February 1995 was submitted.  He stated that the veteran's 
present impairment was chronic bilateral patella femoral 
syndrome and the injury occurred in September 1991.

A copy of an examination report by Dr. J. S. was submitted 
from May 1995.  His impression was chronic bilateral patella 
femoral syndrome of the knees. 

Copies of VA Medical Center treatment records were submitted 
from February 1995 to December 1996.  The veteran was seen in 
physical therapy for his knees in February 1995 and July 
1995.  In March 1996, the veteran was diagnosed with left 
lower quadrant tenderness, rule out diverticulosis, and 
ligamentous laxity, chondromalacia of the knees.  In May 
1996, the veteran complained of left lower quadrant pain.  
The examiner's impression was findings strongly supporting a 
diagnosis of irritable bowel syndrome.   In May 1996, the 
veteran underwent an upper gastrointestinal tract series.  
The examiner's impression was small hiatal hernia, sliding, 
with no reflux, and scarring of the duodenal bulb with 
increased spasm, and no evidence of acute ulcer.  In June 
1996, the veteran was diagnosed with degenerative joint 
disease of the left knee.  

Copies of VA Medical Center treatment records were submitted 
from August 1996 to December 1996.  In November and December 
1996, the veteran was diagnosed with chondromalacia patellae 
of both knees.  In November 1996, the examiner diagnosed the 
veteran with irritable bowel syndrome and commented that the 
veteran had chronic symptoms.  

A copy of an examination report by Dr. J. S. was submitted 
from February 1996.  His impression was chronic bilateral 
patella femoral syndrome of the knees, mildly improved.  

Copies of service medical records were submitted in April 
1996.  These records were from the veteran's hospitalization 
in Pensacola in January 1978.  On January 20, 1978, it was 
noted that the veteran had recurrent abdominal cramps with a 
spastic colon, i. e., irritable bowel syndrome.  An upper gi 
series was normal.  Also included in the records were nurses' 
notes and doctors' orders from the operation that the veteran 
underwent in January 1978 to excise the large cord lipoma. 

A copy of a letter from Dr. D. C. was submitted from 
September 1996 in which he wrote that the veteran continued 
to have problems in his left knee.  It was noted that he 
underwent arthroscopic surgery in his left knee in 1994.  He 
diagnosed the veteran with chronic patellofemoral syndrome of 
both knees and opined that these conditions were related to 
his work injury.  

The veteran was afforded a hearing before the RO in April 
1997, a transcript of which has been associated with the 
claims folder.  The veteran stated that he was having 
problems with his left knee in March 1978.  The veteran 
testified that the pain was constant, but he just got used to 
it.  He stated that he had swelling in the knee and that it 
locked.  He stated that he heard popping and clicking in his 
knee also.  He stated that he underwent an operation on his 
left knee in 1994 by a private doctor.  The veterans stated 
that he banged his knee in service on a hatch while in 
Guantanamo Bay.  

Regarding the veteran's abdominal condition, he stated that 
he was treated for irritable bowel syndrome in service.  He 
stated that he was treated with Mylanta and a stool softener, 
and that these helped somewhat in the resolving of complaints 
as far as passing red blood and having hard stools.  The 
veteran testified that he continued to have symptoms between 
1978 and 1991, but that he treated them by himself at home.  
He testified that he had been under the treatment of the VA 
since 1994 on a regular regimented basis for his abdominal 
condition, including treatment of his ulcer and bowel 
movements.  The veteran said that in service in January 1978, 
the doctors started doing a hernia, but ended up doing 
something else.  He stated that that was when they found the 
ulcer.  

Copies of VA Medical Center treatment records were submitted 
from June 1997 to July 1998.  The veteran was seen by the 
orthopedic service in April 1998 for his knees.  In May 1998, 
the examiner summarized that the veteran's chondromalacia 
patellae resulted from service injuries.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for abdominal and left knee disabilities. 

As noted above, in December 1978, the Board denied the 
veteran entitlement to service connection for left knee and 
abdominal disabilities.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claims 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v West, 12 Vet. App. 203 (1999) (en 
banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that his duty to assist under 38 C.F.R. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for an abdominal disability.  The veteran was 
denied entitlement to service connection for an abdominal 
condition in December 1978 because the veteran's abdomen 
condition was considered normal.  Since that time, in 
November 1996, a VA examiner diagnosed the veteran with 
irritable bowel syndrome and commented that the veteran had 
chronic symptoms.  

The November 1996 VA treatment report is new in that it is 
not merely cumulative of other evidence of record.  It is 
also material to the veteran's claim in that it shows that he 
has a current gastrointestinal condition and therefore 
addresses one of the central defects in the veteran's claim.  
Therefore, the November 1996 VA treatment report either by 
itself or in connection with the evidence already assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened, and the veteran's claim must be considered 
in light of all the evidence, both old and new.  

Regarding the veteran's left knee, new and material evidence 
has also been submitted for the purpose of reopening the 
veteran's claim for entitlement to service connection for a 
left knee disability.  

The veteran was denied entitlement to service connection for 
a left knee condition in December 1978 because a left knee 
condition was not shown on the last examination.  Since that 
time, the veteran has presented evidence beginning in 1992 
consisting of numerous letters from physicians documenting a 
left knee condition as well as treatment records for a left 
knee condition.  In particular, the veteran was seen at the 
VA Medical Center in May 1998 and the examiner summarized 
that the veteran had chondromalacia patellae resulting from 
service injuries. 

The May 1998 VA treatment report is new in that it is not 
merely cumulative of other evidence of record.  It is also 
material to the veteran's claim in that it shows that he has 
a current left knee condition and therefore addresses one of 
the central defects in the veteran's claim.  Therefore, the 
May 1998 VA treatment report either by itself or in 
connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


Eligibility for Nonservice-Connected Disability Pension 
Benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. §§ 3.3, 3.314(b) 
(1998).  A veteran meets the service requirements of that 
section if he served in active military, naval or air service 
(1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war. 38 U.S.C.A. § 
1521(j) (West 1991); 38 C.F.R. § 3.3(a)(3) (1998).

The designated periods of war include from August 5, 1964, 
through May 7, 1975, for the Vietnam Era, and from August 2, 
1990 through a date to be prescribed by Presidential 
proclamation or law for the Persian Gulf War. 38 U.S.C.A. § 
101 (West 1991); 38 C.F.R. § 3.2 (1998).  The term "Vietnam 
Era" also includes the period beginning on February 28, 
1961, through May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period. 38 U.S.C.A § 
101(29)(A) (West 1991 & Supp. 1998).

The record reflects that the veteran does not have the 
requisite active service for entitlement to pension benefits.  
Specifically, his DD-214 is of record and this form shows 
that he served on active duty from July 1975 to March 1978.  
Thus, the veteran did not have any wartime service, since he 
entered active duty after the Vietnam Era and was discharged 
prior to the Persian Gulf War.  The record does not indicate 
that the veteran has had other periods of active service, and 
it has not been contended otherwise.

In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
veteran did not have active service during a period of war, 
he is not eligible for nonservice-connected pension benefits 
as a matter of law.  Therefore, his claim must be denied for 
lack of legal merit. 


ORDERS

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for abdominal and 
left knee disabilities, the claims are reopened.

Basic eligibility for nonservice-connected disability pension 
benefits is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The veteran has numerous 
medical diagnoses of a left knee disability.  He has been 
diagnosed with patellofemoral syndrome, degenerative joint 
disease, and chondromalacia patellae.  The service medical 
records show that the veteran struck his left knee on a hatch 
in September 1976 and was diagnosed with soft tissue injury.  
Finally, when the veteran was seen for treatment at a VA 
Medical Center in May 1998, the examiner summarized that the 
veteran's chondromalacia patellae resulted from service 
injuries, thus providing a medical nexus between the 
inservice injury and the current disability.  Thus, the 
record reflects that the reopened claim for entitlement to 
service connection for a left knee disability is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).

Regarding the claim for setrvice connection for an abdominal 
disability, the record raises medical questions that require 
further development.  Both the service medical records and 
the recent treatment reports include references to irritable 
bowel syndrome.  Accordingly, an examination is required to 
obtain a medical assessment as to the nature of the veteran's 
current gastro-intestinal disorders, along with a medical 
opinion as to whether any of the veteran's current disorders 
are related to disease or injury in service.

In light of the conclusions that the claim for entitlement to 
service connection for a left knee disability was reopened 
and well-grounded, consideration must be given to whether 
additional development is required in order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
evidence on the underlying question of service connection.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Now that the 
question of whether the veteran has submitted new and 
material evidence in order to reopen his claim has been 
settled, the Board finds that the veteran should be given an 
opportunity to submit evidence, including testimony and 
argument on the substantive question of entitlement to 
service connection for a left knee disability.  In order to 
give him adequate notice of the need to submit such evidence 
or argument, and to allow the RO the opportunity to 
adjudicate the merits of the claim of service connection on a 
de novo basis, a remand is required.  Id.

In light of the need to remand the veteran's claim pursuant 
to Bernard and in light of the fact that the veteran has 
submitted a well-grounded claim, the veteran should be 
afforded a VA examination in order to determine the nature 
and etiology of his current left knee disorder. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of the veteran's left 
knee disorder.  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  Such tests as the examining 
physician deems appropriate should be 
performed.  The veteran should be 
examined to determine the nature and 
etiology of all left knee disorders that 
might be present.  The examination report 
should include responses to the following 
medical questions:

a.  State as precisely as possible 
the diagnoses of all left knee 
disorders the veteran currently has. 

b.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to the time of onset of 
the disorder.  

c.  For each disorder identified in 
response to item (a), above, state a 
medical opinion, to the extent 
feasible, as to whether it is at 
least as likely as not that any left 
knee disorder is etiologically 
related to the injury to the left 
knee that the veteran sustained in 
service. 

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO should schedule the veteran 
for a VA gastro-intestinal examination.  
The claims folder, to include all 
evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  Such tests as the 
examining physician deems appropriate 
should be performed.  The report of the 
examination must include responses to 
each of the following items:

a.  State as precisely as possible 
the diagnoses of all gastro-
intestinal disorders, or other 
disorders manifested by abdminal 
discomfort, that the veteran 
currentlt has.     

b.  For each seaprate diagnosis 
reported in response to (a), above, 
state a medical opinion as to 
whether the disability associated 
with the diagnosis is the result of 
a disease or injury the veteran had 
in service.





4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a left knee 
disability and an abdominal disability.  
In the event that the claims on appeal 
are not resolved to the satisfaction of 
the veteran, he should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

